Title: To James Madison from William Vans Murray, 7 March 1801 (Abstract)
From: Murray, William Vans
To: Madison, James


7 March 1801, The Hague. No. 129. Encloses translation of state paper from the French Directory laying basis for change in Batavian ministry. Discusses opposition to plan and expresses relief that U.S. is “physically & politically beyond such influences!” Speculates that ports of any successful northern confederacy of neutrals would be closed to American shipping.
 

   
   RC and enclosure (DNA: RG 59, DD, Netherlands, vol. 4). RC 1 p.; addressed to Marshall; docketed by Wagner as received 1 June. Enclosure 6 pp.


